DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112 – 
Indefiniteness, Broad Limitation followed by 
Narrow Limitation and Claims not Further Limited
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 is further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding indefiniteness, the instant claim 18 recites “a sufficient length of time”. It is unclear as to what length of time is “sufficient” to allow contact, adherence and penetration of the urothelial wall. Clarification and/or amendment of the claimed subject matter is requested.

Regarding broad limitations, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 32 recites the broad recitation “ratio”, and the claim also recites “(the combination of paclitaxel, DMPC and DMPG)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The Applicant is encouraged to remove the parenthesis from the claim.

Regarding claims not further limiting, claim 33 recites “wherein the taxane drug is cisplatin”. Cisplatin is a platinum-based drug, and is not an example of a taxane. In this respect, claim 33 does not further limit claim 25, which requires a taxane drug. Clarification, and/or amendment is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (US 2009/0171241 A1), in view of Burke et al (US 2010/0168714 A1) and further in view of Peer et al (Nature Nanotechnology, 2, 2007, 751-760).
Garcia taught [0052, 0063, 0067, 0116, 0152-0154] a method for treating cancer in a patient, comprising: inserting a balloon catheter into a lumen of a ureter of a patient; isolating (by inflating [abstract, 0018, 0020, 0035, 0063] the balloon, thereby occluding the ureter) a region of the lumen from proximal or distal flow around the catheter (reads on temporarily obstructing the ureter); and, selectively infusing (reads on contacting the urothelial wall) a chemotherapeutic drug into the region (reads on instilling a formulation into the working channel of the catheter for local delivery of the chemotherapeutic agent) [0153]. The catheter system [0116] was modified to different thicknesses or constructions as was appropriate for a particular application, for use within narrow/fine structures, such as the upper urinary tract (e.g., ureter and kidney) (reads on treating upper tract urothelial carcinoma).
Garcia taught local delivery of a therapeutic agent to the urothelial wall, but was silent a time in which to deliver, as recited in claim 18D. Garcia taught a chemotherapeutic formulation, but was silent a liposome, as recited in claim 18C.
Burke taught [abstract] a method of locally administering therapeutic agents (e.g., liposomal therapeutic agents, [0095]) efficiently via balloon catheters, for sufficient penetration of a body vessel wall (e.g., ureteral passage, at [0039]). During and after ejecting the therapeutic agent through the port of the catheter, the catheter was maintained in an expanded configuration  for a period of time (about 1 minute to about 30 minutes, [0067]) effective to permit absorption of the therapeutic agent into the body vessel [0062]. 
Peer taught [Box 1] that, for cancer therapy, nanocarriers offer many advantages over free drugs. They: prevent drugs from premature degradation; prevent drugs from prematurely interacting with the biological environment; enhance absorption of the drugs into a selected tissue; control the pharmacokinetic and drug tissue distribution profile; and, improve intracellular penetration.
It would have been prima facie obvious to one of ordinary skill in the art to include, within Garcia, a dwell time of the catheter within the ureter of about 1 minute to about 30 minutes, as taught by Burke. The ordinarily skilled artisan would have been motivated to allow for an effective time to permit absorption and penetration of the therapeutic into the ureteral wall, as taught by Burke [abstract, 0039, 0062, 0067]. 
It would have been prima facie obvious to one of ordinary skill in the art to include, within Garcia, liposomal formulations, as taught by Burke. The ordinarily skilled artisan would have been motivated to prevent premature degradation of the active; prevent the active from prematurely interacting with the biological environment; enhance absorption of the active into a selected tissue; control the pharmacokinetic and drug tissue distribution profile; and, improve intracellular penetration of the active agent, as taught by Peer [Box 1].
Garcia, in view of Burke and Peer, read on claims 18-20.
The instant claim 18 recites a sufficient length of time.
The instant claim 20 recites at least 10-120 minutes.
Burke taught about 1 minute to about 30 minutes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 21-22 are rendered prima facie obvious because Garcia taught urethral sparing approaches, such as surgical resection [0216].
Claims 23-24 are rendered prima facie obvious because Garcia taught chemotherapeutic infusion therapy, weekly, for 6 weeks [0222].
The instant claim 23 recites at least once weekly, twice weekly, every other week, or every four weeks.
The instant claim 24 recites at least two to five times.
Garcia taught weekly, for six weeks. A prima facie case of obviousness exists because of overlap, as discussed above.

Claims 25-30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (US 2009/0171241 A1), in view of Burke et al (US 2010/0168714 A1) and further in view of Peer et al (Nature Nanotechnology, 2, 2007, 751-760), in view of Ali et al (US 2016/0310600 A1).
The 35 U.S.C. 103 rejection over Garcia, Burke and Peer was previously discussed.
The combined teachings of Garcia, Burke and Peer generally taught chemotherapeutic drugs for cancer treatment, as discussed, but was silent lipids (DMPC, DMPG), drugs (paclitaxel, cisplatin), ingredients (mannitol) and amounts thereof, as recited in claims 25-34.
Ali taught compositions comprising at least one active agent and one or more lipids [abstract], formulated into liposomes [0002], for the treatment of any type of cancer [0131]. The compositions comprised, as anticancer drugs, paclitaxel and cisplatin [0043], and as liposomal-forming lipids, cholesterol, DMPC and DMPG [0051]. In some embodiments, compositions contained the active compound and total lipids at a weight-to-weight ratio between 1:1 to 1:100 [0107], where the amount of phospholipids was not limited to any particular amount or percentage by weight of the final composition [0015]. In some embodiments, the composition further comprised a cryoprotectant for preservation [0037, 0121].
Since the combined teachings of Garcia, Burke and Peer generally taught anticancer agents and liposomal formulations, it would have been prima facie obvious to one of ordinary skill in the art to include, within Garcia, Burke and Peer, paclitaxel, cisplatin, cholesterol, DMPC and DMPG. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
In the instant case, it is prima facie obvious to select paclitaxel and cisplatin for incorporation into a composition, based on their recognized suitability for the intended uses as anticancer drugs, as taught by Ali [0043]. Furthermore, it is prima facie obvious to select DMPC and DMPG for incorporation into a liposome, based on their recognized suitability for the intended use as liposomal-forming lipids, as taught by Ali [0051].
The ordinarily skilled artisan would have included the active compounds and total lipids at a weight-to-weight ratio between 1:1 to 1:100, motivated by the desire to formulate compositions for the treatment of cancer, as taught by Ali [abstract, 0131].
The ordinarily skilled artisan would have been motivated to include, within Garcia, Burke and Peer, a cryoprotectant, as taught by Ali. The ordinarily skilled artisan would have been motivated to preserve the composition, as taught by Ali [0037, 0121].
The instant claim 27 recites paclitaxel, DMPC and DMPG at weight ratios from (1) to (1-3.8) to (0.4-1.5).
The instant claim 28 recites paclitaxel, DMPC and DMPG at weight ratios from (1) to (1.43) to (0.47).
The instant claim 28 recites paclitaxel, DMPC, DMPG and cholesterol at weight ratios from (1) to (1-3.8) to (0.4-1.5) to (0.5-1).
The instant claim 33 recites cisplatin, DMPC and DMPG at weight ratios from (1) to (2.5-4.5) to (1.5-2.5).
The instant claim 34 recites paclitaxel, DMPC, DMPG and cholesterol at weight ratios from (1) to (2.5-4.5) to (1.5-2.5) to (0.5-1).
Ali taught the active compounds and total lipids at a weight-to-weight ratio between 1:1 to 1:100, where the amount of phospholipids was not limited to any particular amount or percentage by weight of the final composition. A prima facie case of obviousness exists because of overlap, as discussed above.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (US 2009/0171241 A1), in view of Burke et al (US 2010/0168714 A1) and further in view of Peer et al (Nature Nanotechnology, 2, 2007, 751-760), in view of Ali et al (US 2016/0310600 A1) and further in view of Betageri et al (USP 8,957,053).
The 35 U.S.C. 103 rejection over Garcia, Burke, Peer and Ali was previously described. 
Additionally, Ali generally disclosed excipients [00121].
However, the combined teachings of Garcia, Burke, Peer and Ali did not specifically disclose mannitol, nor amounts thereof, as recited in claims 31-32.
Betageri disclosed proliposomes formulated with pharmaceutically acceptable excipients, to form the pharmaceutical composition [abstract]. A taught exemplary excipient was mannitol, at any amount [col 13, lines 17 and 40-41].
Since the combined Garcia, Burke, Peer and Ali generally disclosed excipients, it would have been prima facie obvious to one of ordinary skill in the art to include mannitol within the combined teachings of the art, as taught by Betageri. An ordinarily skilled artisan would have been motivated to form the pharmaceutical composition, as taught by Betageri [Betageri; col 13, lines 17 and 40-41, and at the abstract].
In the instant case, it is prima facie obvious to select mannitol for incorporation into a composition, based on its recognized suitability for its intended use as a pharmaceutically acceptable excipient, as taught by Betageri. 
Claim 32 recites the weight ratio of paclitaxel, DMPC and DMPG to mannitol at (1) to (0.15-0.8). 
Ali disclosed the active compound (paclitaxel) to the total lipid weight ratio at between 1:1 and 1:100, where the amount of phospholipids (DMPC and DMPG) was not limited to any particular amount or percentage by weigh of the final composition. Betageri disclosed mannitol at any amount, as discussed. A prima facie case of obviousness exists because of overlap, as discussed above.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,229,602, in view of Garcia et al (US 2009/0171241 A1).
Claims 18-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/324,584, in view of Garcia et al (US 2009/0171241 A1). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims require a balloon catheter, whereas the limitation is not required by the issued and copending claims.
Garcia taught [0052, 0063, 0067, 0116, 0152-0154] a method for treating cancer in a patient, comprising: inserting a balloon catheter into a lumen of a ureter of a patient; isolating (by inflating [abstract, 0018, 0020, 0035, 0063] the balloon, thereby occluding the ureter) a region of the lumen from proximal or distal flow around the catheter; and, selectively infusing a chemotherapeutic drug into the region [0153]. The catheter system [0116] was modified to different thicknesses or constructions as was appropriate for a particular application, for use within narrow/fine structures, such as the upper urinary tract (ureter and kidney) (e.g., treating upper tract urothelial carcinoma).
It would have been prima facie obvious to one of ordinary skill in the art to include, within the issued and copending claims, a balloon catheter, as taught by Garcia. The ordinarily skilled artisan would have been motivated to treat upper tract urothelial carcinoma, as taught by Garcia.
Claims 18-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 10-12 of copending Application No. 17/051,981.
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (treating upper tract urothelial carcinoma with liposomal formulations) recited in the claims of the copending application falls within the genus (methods of treating upper tract urothelial carcinoma) recited in the claims of the instant application, and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 13-17 of copending Application No. 17/051,981, in view of Garcia et al (US 2009/0171241 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims require treating upper tract urothelial carcinoma, whereas the limitation is not required by the copending claims.
Garcia taught [0052, 0063, 0067, 0116, 0152-0154] a method for treating cancer in a patient, comprising: inserting a balloon catheter into a lumen of a ureter of a patient; isolating (by inflating [abstract, 0018, 0020, 0035, 0063] the balloon, thereby occluding the ureter) a region of the lumen from proximal or distal flow around the catheter; and, selectively infusing a chemotherapeutic drug into the region [0153]. The catheter system [0116] was modified to different thicknesses or constructions as was appropriate for a particular application, for use within narrow/fine structures, such as the upper urinary tract (ureter and kidney) (e.g., treating upper tract urothelial carcinoma).
It would have been prima facie obvious to one of ordinary skill in the art to include, within the copending claims, treating upper tract urothelial carcinoma, as taught by Garcia. The ordinarily skilled artisan would have been motivated to treat upper tract urothelial carcinoma, as taught by Garcia.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612